DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species drawn to filler metal in the form of powder, corresponding to pending claims 1-7, 9, and 14-20 in the reply filed on 10/14/2021 is acknowledged.  The traversal is on the ground(s) that the international search authority did not find unity to be lacking and that there is no search burden.  This is not found persuasive because Groups I and II are drawn to different statutory categories of invention and have different classification, requiring burdensome search.  Furthermore, Groups I and II are properly restricted as the prior art, such as Lin et al. (US 2017/0120393), make clear that Groups I and II lack unity of invention. (See also MPEP 1896; 37 CFR 1.499 “If the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted.”).
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and species drawn to a filler metal in the form of a wire, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the manufactured part comprises, in the T6 or T8 temper" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the manufactured part comprises, in the T6 or T8 temper" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14 and 15 recite ranges of elements Mn, Ti, V, Zr, and Cr without lower endpoints, whereas claim 1 from which the claims each respectively depend, require minimum contents of said elements ranging from 0.01 to .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0120393) in view of Burris et al. (US 2014/0265049).
With respect to Claim 1, Lin teaches a method of making a part comprising formation of successive solid metal layers superimposed on one another, wherein each layer corresponds to a portion of a desired final part which may be described as a 3D model (thus, teaching each layer describing a pattern defined from a numerical model (M)), each layer formed by deposition of aluminum 
The instant limitation “wherein the method is implemented at a pressure greater than 0.5 times the atmospheric pressure,” is interpreted to require wherein the method is implemented at a pressure greater than half of atmospheric pressure in contrast with “0.5 times greater than atmospheric pressure”).  Lin is silent as to the atmospheric pressure during the additive manufacturing method.
Burris teaches a method of additively making a part comprising successive formation of solid metal layers superimposed on one another, each layer formed by deposition of a metal powder, such as aluminum alloy powder, wherein the metal powder is subjected to an input of energy so as to selectively sinter or melt and constitute, by solidifying, a solid metal layer. (para. 13-25, 44-45, 75-79).  Burris further teaches that the additive manufacturing apparatus used to carry out this method comprises a build chamber and the chamber may be kept at a positive pressure above ambient atmospheric pressure (thus implemented at a pressure greater than atmospheric pressure) in order to discourage ingress of air and thus, reduce contaminants. (para. 34).
It would have been obvious to one of ordinary skill in the art to modify the additive manufacturing method of Lin to implement the method at greater than atmospheric pressure, as taught by Burris, in order in order to discourage ingress of air into the build area and thus, reduce contamination of the article.
Lin teaches that the filler metal may comprise an aluminum alloy, in particular a 2xxx aluminum alloy, including alloys 2519, 2040, 2219, 2618, 2024, 2124, 2224, 2324, 2524, 2624, 2724, 2099, 2199, 

Claim 1
Lin
Cu
3-7
5.3-6.4
Mg
0.1-0.8
0.05-0.4
Mn
0.1-2.0*
0.1-0.5
Ti
0.01-2.0*
0.02-0.1
V
0.05-2.0*
0.05-0.15
Zr
0.05-2.0*
0.1-0.25
Cr
0.05-2.0*
-
Ag
Optionally, 0.1-0.8
-
Li
Optionally, 0.1-2.0
-
Zn
Optionally, 0.1-0.8
≤ 0.1
Al
balance
Balance
Si
-
≤ 0.25
Fe
-
≤ 0.3

		*at least one of these elements
With respect to the limitation “optionally, at least one element” the limitation is interpreted such that inclusion of “at least one element” is optional.  Thus, Lin teaches a 2xxx alloy with compositional ranges overlapping each of the instantly required compositional ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 2, 4, 14-15, and 19, Lin teaches compositional ranges overlapping the instantly claimed ranges. (para. 38-39; rejection of Claim 1 above). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claim 3, Lin teaches that the method may comprise “a 2xxx aluminum alloy” (para. 38) and is therefore deemed to teach a method comprising any 2xxx group aluminum alloy, including the claimed alloys.  Furthermore, Lin specifically teaches alloys AA2050 and AA2055. (para. 38).  

	With respect to Claim 16, Lin teaches that the method may comprise “a 2xxx aluminum alloy” (para. 38) and is therefore deemed to teach a method comprising any 2xxx group aluminum alloy, including the claimed alloys.
	With respect to Claims 17 and 20, the limitations are drawn to a certain properties contingent on a particular temper, which is not claimed. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  Therefore, as Lin in view of Burris teach the method of Claim 1, it is deemed to meet the instant claims.  Moreover, a Lin in view of Burris teach a method of making a part comprising substantially the same composition and steps, it would necessarily be expected to result in the same properties, including the claimed hardness, yield strength, ultimate tensile strength, elongation, and fatigue strength.  MPEP 2112.01.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0120393) in view of Burris et al. (US 2014/0265049), as applied to Claim 1 above, further in view of Karabin et al. (US 2016/0138400).
With respect to Claims 5-6, Lin teaches that the additively manufactured part may be subjected to processing steps including dissolving comprising heating to dissolve undissolved particles (thus, comprising a solution heat treatment), cooling the part, working including cold-working, and precipitation treatment resulting in an aged part (i.e. aging treatment). (para. 41-46).  Thus, Lin teaches steps of solution heat treatment followed by cooling, cold-working, and aging; however, the reference is silent as to whether the cooling step comprises quenching.

It would have been obvious to one of ordinary skill in the art to modify the method of Lin in view of Burris, to comprise a step of quenching following a solution heat treatment, in order to maintain the dissolved/solutionized elements and/or particles in solution.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0120393) in view of Burris et al. (US 2014/0265049), as applied to Claim 1 above, further in view of McCloskey (US 2017/0314109).
With respect to Claims 7 and 18, Lin is silent as to a step of hot isostatically pressing the additively manufactured part.
McCloskey teaches a method of making an aluminum alloy part comprising additive manufacturing, such as SLM using an aluminum alloy powder, followed by solution heat treatment, quenching, aging and hot isostatic pressing. (para. 2-4, 13-25). The reference teaches that the method allows for a manufacture of a part with few voids and a density of approximately 100% resulting in improved uniformity. (para. 22, 24). In particular, McCloskey teaches hot isostatic pressing the additively manufactured aluminum alloy part at a pressure of 90-200 MPa (90-2000 bar) and temperature of 520-538° C, falling within the claimed ranges.
It would have been obvious to one of ordinary skill in the art to modify the method of Lin in view of Burris, to perform a step of hot isostatic pressing at a pressure of 90-200 MPa (90-2000 bar) and temperature of 520-538° C, as taught by McCloskey, in order to obtain a high density part with improved uniformity and a lack of voids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735